ORDER
PER CURIAM.
J.P. (Father) appeals from the trial court’s termination of his parental rights to his minor son, C.P. In his two points on appeal, Father contends the trial court erred in terminating his parental rights under Section 211.447, RSMo 2000, because there was no clear, cogent, and convincing evidence that any of the statutory grounds existed, and therefore, the trial court erred in deciding the issue of best interests of the child.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).